ALMON, Justice.
In this case the Plaintiff sued nine individuals in a personal injury action. Six of the nine defendants were served with process and the trial court dismissed the complaint as to five of the defendants.
The record does not reflect any disposition of this case with respect to the sixth defendant. The trial court did not make a Rule 54(b) ARCP order in this case and for aught appearing, this action is still pending against the sixth defendant.
Accordingly, this appeal is due to be and hereby is dismissed.
APPEAL DISMISSED.
TORBERT, C. J., and BLOODWORTH, FAULKNER and EMBRY, JJ., concur.